DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 26 December 2019, claims 1-20 are presently pending in the application, of which, claims 1, 8 and 15 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Drawings
The drawings, filed 26 December 2019, have been reviewed and accepted by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
performing a JOIN operation on an annotation dataset, the performing of the JOIN operation generating an unordered dataset; 
grouping a plurality of rows in the unordered dataset into a plurality of buckets, the grouping performed based on a root dataset associated with the annotation dataset;
sorting each bucket, the sorting comprising sorting each bucket independently; and 
combining each sorted bucket into a sorted dataset.
These limitations recite certain methods of types of mathematical concepts, such as mathematical relationships, mathematical formulas or equations, or mathematical calculations (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which a payment for an item is received. 
This represents a mathematical calculation and falls under certain methods of mathematical concepts. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mathematical concepts” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not  integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-7 also do not integrate the abstract idea into a practical application. Notably, claims 2-7 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-7 rely upon at least  recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-7 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-7 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claims 8-14 appear to include similar subject matter as in claims 1-7 as discussed above. More specifically, independent claim 8 additionally recites at one or more processors; one or more memories and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a 
Claims 15-20 appear to include similar subject matter as in claims 1-7 as discussed above. More specifically, independent claim 15 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-7 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Pal, Sourav, et al (U.S. 2018/0089324 and known hereinafter as Pal).

As per claim 1, Pal teaches a method comprising: 
performing a JOIN operation on an annotation dataset, the performing of the JOIN operation generating an unordered dataset (e.g. Pal, see paragraph [0521], which discloses performing a join operation. See further paragraph [0642, 0684-0687], which discloses join operation is performed to combine desired data.); 
grouping a plurality of rows in the unordered dataset into a plurality of buckets, the grouping performed based on a root dataset associated with the annotation dataset (e.g. Pal, see paragraphs [0270-0275], which discloses an indexer is generated based on grouping of events, where each group can be associated with a unique combination of categorization criteria-value pairs, where the search head can aggregate groupings from the indexers and provide the groupings for display. See further paragraphs [0279-0289], which illustrates grouping of data. Additionally, paragraph [0139] further discloses operations can be provided on ordered or unordered data derived from diverse data system.);
sorting each bucket, the sorting comprising sorting each bucket independently (e.g. Pal, see paragraphs [0253-0255], which discloses events stored in buckets may be sorted (e.g. alphabetically, etc.).); and 
combining each sorted bucket into a sorted dataset (e.g. Pal, see paragraph [0642], which discloses when instructed to join results from multiple datasets, where if a data is being .

As per claim 8, Pal teaches a non-transitory computer readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of:
performing a JOIN operation on an annotation dataset, the performing of the JOIN operation generating an unordered dataset (e.g. Pal, see paragraph [0521], which discloses performing a join operation. See further paragraph [0642, 0684-0687], which discloses join operation is performed to combine desired data.); 
grouping a plurality of rows in the unordered dataset into a plurality of buckets, the grouping performed based on a root dataset associated with the annotation dataset (e.g. Pal, see paragraphs [0270-0275], which discloses an indexer is generated based on grouping of events, where each group can be associated with a unique combination of categorization criteria-value pairs, where the search head can aggregate groupings from the indexers and provide the groupings for display. See further paragraphs [0279-0289], which illustrates grouping of data. Additionally, paragraph [0139] further discloses operations can be provided on ordered or unordered data derived from diverse data system.);
sorting each bucket, the sorting comprising sorting each bucket independently (e.g. Pal, see paragraphs [0253-0255], which discloses events stored in buckets may be sorted (e.g. alphabetically, etc.).); and 
combining each sorted bucket into a sorted dataset (e.g. Pal, see paragraph [0642], which discloses when instructed to join results from multiple datasets, where if a data is being retrieved from an external data source and a data store of the indexers, a join partition could be assigned to compare and collate data from the different data stores in order to aggregate the results.).

As per claim 15, Pal teaches an apparatus comprising: 
a processor (e.g. Pal, see Figure 50, which discloses processor devices); 
a storage medium for tangibly storing thereon program logic for execution by the processor (e.g. Pal, see Figure 50, which discloses storage devices), the stored program logic causing the processor to perform the operations of:
performing a JOIN operation on an annotation dataset, the performing of the JOIN operation generating an unordered dataset (e.g. Pal, see paragraph [0521], which discloses performing a join operation. See further paragraph [0642, 0684-0687], which discloses join operation is performed to combine desired data.); 
grouping a plurality of rows in the unordered dataset into a plurality of buckets, the grouping performed based on a root dataset associated with the annotation dataset (e.g. Pal, see paragraphs [0270-0275], which discloses an indexer is generated based on grouping of events, where each group can be associated with a unique combination of categorization criteria-value pairs, where the search head can aggregate groupings from the indexers and provide the groupings for display. See further paragraphs [0279-0289], which illustrates grouping of data. Additionally, paragraph [0139] further discloses operations can be provided on ordered or unordered data derived from diverse data system.);
sorting each bucket, the sorting comprising sorting each bucket independently (e.g. Pal, see paragraphs [0253-0255], which discloses events stored in buckets may be sorted (e.g. alphabetically, etc.).); and 
combining each sorted bucket into a sorted dataset (e.g. Pal, see paragraph [0642], which discloses when instructed to join results from multiple datasets, where if a data is being retrieved from an external data source and a data store of the indexers, a join partition could be assigned to compare and collate data from the different data stores in order to aggregate the results.).

As per claims 2, 9, and 16, Pal teaches the method of claim 1, the non-transitory computer readable storage medium of claim 8, and the apparatus of claim 15, respectively, the performing a JOIN operation comprising joining the annotation dataset to the root dataset (e.g. Pal, see paragraph [0521], which discloses performing a join operation. See further paragraph [0642, 0684-0687], which discloses join operation is performed to combine desired data.).

As per claims 3, 10, and 17, Pal teaches the method of claim 1, the non-transitory computer readable storage medium of claim 8, and the apparatus of claim 15, respectively, further comprising generating a mapping of files and splits of the annotation dataset to corresponding files and splits of the root dataset (e.g. Pal, see paragraphs [0270-0275], which discloses an indexer is generated based on grouping of events, where each group can be associated with a unique combination of categorization criteria-value pairs, where the search head can aggregate groupings from the indexers and provide the groupings for display. See further paragraphs [0279-0289], which illustrates grouping of data. Additionally, paragraph [0139] further discloses operations can be provided on ordered or unordered data derived from diverse data system.).

As per claims 4, 11, and 18, Pal teaches the method of claim 3, the non-transitory computer readable storage medium of claim 10, and the apparatus of claim 17, respectively, the generating the mapping comprising reversing an annotation-to-root mapping stored within a metadata file associated with the annotation dataset (e.g. Pal, see paragraphs [0270-0275], which discloses an indexer is generated based on grouping of events, where each group can be associated with a unique combination of categorization criteria-value pairs, where the search head can aggregate groupings from the indexers and provide the groupings for display. .

As per claims 5, 12, and 19, Pal teaches the method of claim 3, the non-transitory computer readable storage medium of claim 10, and the apparatus of claim 17, respectively, the grouping the plurality of rows comprising: 
extracting a relative split number for each of the plurality of rows (e.g. Pal, see paragraphs [0165-0166], which discloses an extraction rule engine that allows for extraction rule to be created for a desired result, where the extraction rule includes a regular expression and fields to obtain the desired result. The extraction of plurality of rows are an intended use of the extraction rule to produce a desired result.); and 
mapping each of the relative split numbers to a split number of the root dataset (e.g. Pal, see paragraph [0817], which discloses mapping information includes mapping field names to field positions to allow grouping to be performed.).

As per claims 6 and 13, Pal teaches the method of claim 1 and the non-transitory computer readable storage medium of claim 8, respectively, the grouping the plurality of rows further comprising extracting a relative row number and relative split number associated with the row (e.g. Pal, see paragraphs [0165-0166], which discloses an extraction rule engine that allows for extraction rule to be created for a desired result, where the extraction rule includes a regular expression and fields to obtain the desired result. The extraction of plurality of rows are an intended use of the extraction rule to produce a desired result.).

As per claims 7 and 14, Pal teaches the method of claim 6 and the non-transitory computer readable storage medium of claim 13, respectively, the sorting comprising sorting the rows using only the relative row number and split number (e.g. Pal, see paragraphs [0165-0166], which discloses an extraction rule engine that allows for extraction rule to be created for a desired result, where the extraction rule includes a regular expression and fields to obtain the desired result. The extraction of plurality of rows are an intended use of the extraction rule to produce a desired result.).

As per claim 20, Pal teaches the apparatus of claim 15, where the grouping the plurality of rows further comprising extracting a relative row number and relative split number associated with the row and the sorting comprising sorting the rows using only the relative row number and split number (e.g. Pal, see paragraphs [0165-0166], which discloses an extraction rule engine that allows for extraction rule to be created for a desired result, where the extraction rule includes a regular expression and fields to obtain the desired result. The extraction of plurality of rows are an intended use of the extraction rule to produce a desired result.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.